DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the final office action on the merits of Application No. 16/695,271 filed on 11/26/2019. Amendment filed on 03/22/2021 has been acknowledged. Claims 1 and 4-6 are currently pending and have been considered below. Claim 1 is independent claim. Claims 1 and 4 have been amended. Claims 2-3 have been cancelled. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed with application no. JP2018-233863, filed on 12/13/2018.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,  and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan (DE 102010027826 A1) in view of Yamada (US 3,690,416) and further in view of Oppitz et al. (US 20020092710 A1)(hereinafter “Oppitz”).
Regarding claim 1, Stefan discloses a parking device (fig. 1) comprising:
a parking gear (e.g. 20)  provided on a drive element of a power transmission (see para 1);
a parking pawl (e.g. 3)  having a protrusion (e.g. 31) configured to engage with the parking gear;
a cam member (e.g. 50) configured to move the protrusion of the parking pawl in a direction to cause the protrusion to engage with the parking gear (see para 30 and 35);
a rotary shaft (e.g. 40) configured to rotate the cam member and to rotate between a lock position (see fig. 5), where the cam member presses the parking pawl against the parking gear, and an unlock position (see fig. 1), where the pressing by the cam member against the parking gear is released;
when the rotary shaft (e.g. 40) is in the lock position, the protrusion of the parking pawl engages with the parking gear to bring the parking device into a locked state, where the rotation element is prevented from rotating,  (see para 29 and 38 ) and
when the rotary shaft is in the unlock position, the protrusion 19TSN201809079US,CN00Status: FINALof the parking pawl disengages from the parking gear to bring the parking device into an unlocked state, where the rotation element is allowed to rotate, (see para 26, 35, and 36)  and
the rotary shaft is disposed on an axis (e.g. 59) that is not coplanar with a rotation center axis (the rotational axis of the pawl gear 2) of the rotation element ( see para 6)
Stefan teaches all the elements as described above except the parking gear provided on a rotation element and a rolling mechanism, having a ball rotatably held thereon, provided on the parking pawl or the cam member, wherein when the rotary shaft is in the lock position, the rolling mechanism is in a contact state where the rolling mechanism is interposed between the parking pawl and the cam 
Yamada teaches a similar parking device (fig. 1), wherein a parking gear mounted on the driven shaft (see col 1, line 4) and a rolling mechanism having a ball or roller (e.g. 22, see abstract of Yamada) rotatably held thereon, provided on a pawl (e.g. 12)  wherein when the control rod (e.g. 11) is in the lock position, the protrusion (e.g. 24) of the parking pawl engages with the parking gear (e.g. 14) to bring the parking device into a locked state (see col 1, line 27-36 and fig 2), where the rotation element is prevented from the rotating, and when  the control rod  is in the unlock position (see col. 3, line 49-52 and fig. 3), the protrusion of the parking pawl disengages from the parking gear to bring the parking device into an unlock state, where the driven shaft is allowed to rotate (see Col 3, line 59-64) so that the rolling mechanism is in a contact state where the rolling mechanism is interposed between the parking pawl and the cam member (e.g. 22), and the cam member presses the parking pawl via the roller (e.g. 22). (see col 3, line 27-31) so that so that a minimum amount of friction is involved since there is no sliding action between the cam portion and the brake pawl, the roller being in rolling contact with the cam portion and the driver’s effort that is necessary to control the movement of pawl or can be reduced to a minimum. (see col 4, line 6-11 of Yamada)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Stefan to employ rolling mechanism as taught by Yamada so that a minimum amount of friction is involved since there is no sliding action between the cam portion and the brake pawl, and the control of the movement of the pawl can be reduced to a minimum. 
Oppitz teaches a similar parking device (e.g. 3, fig. 1) wherein a rolling mechanism (e.g. 21, and 13) is provided on the cam member (e.g. 11) (see para 27 and 42).

As modified, the parking device would have a rolling mechanism having a ball rotatably held thereon, provided on the parking pawl, wherein when the rotary shaft is in the lock position, the protrusion of the parking pawl engages with the parking gear to bring the parking device into a locked state, where the rotation element is prevented from rotating, and when the rotary shaft is in the unlock position, the protrusion Status: FINALof the parking pawl disengages from the parking gear to bring the parking device into an unlocked state, where the rotation element is allowed to rotate, and when the rotary shaft is in the lock position, the rolling mechanism is in a contact state where the rolling mechanism is interposed between the parking pawl and the cam member, and the cam member presses the parking pawl via the ball and also the parking device would have a rolling mechanism is provided on the cam member, when the rotary shaft is in the lock position, the ball is in contact with the parking pawl, and the cam member presses the parking pawl via the ball, and when the rotary shaft is in the unlock position, the pressing by cam member against the parking pawl is released.
Regarding claim 4, Stefan teaches the parking device (fig. 3) as modified according to claim 1, wherein 20TSN201809079USCN00PTYA-18796-USCN Status: FINALthe ball rolls on a surface of the parking pawl in a rotation direction of the rotary shaft while the rotary shaft is rotating between the lock position (see fig. 5 and para 29 and the unlock position (see fig. 1 and para 26). 
Regarding claim 5, Stefan teaches the parking device (fig. 1) as modified according to claim 1, wherein the rolling mechanism is provided on the parking pawl, when the rotary shaft is in the lock position, the cam member is in contact with the ball, and the cam member presses the parking pawl via the ball, and when the rotary shaft is in the unlock position, the pressing by the cam member against the parking pawl is released .
Regarding claim 6, Stefan teaches the parking device (fig. 1) as modified according to claim 5, wherein the ball rolls on a surface of the cam member (e.g. 50) in a rotation direction of the rotary shaft (e.g. 40) while the rotary shaft is rotating between the lock position (fig. 5, and para 29) and the unlock position (fig. 1 and para 26).

Remarks and Response
Applicant's arguments filed March 22, 2021 have been fully considered but they are not persuasive per the reasons set forth below.

Response to Arguments
Regarding claim 1, applicant argues “Yamada stats that "[t]he brake pawl 12 has a roller 22 journaled in the heel portion 23 thereof. The roller 22 is engaged by the cam portion 20 of the control rod 1 1 when it is shifted to the parking position. The brake pawl 12 is formed with a tooth 24 which is adapted to be engaged in the valley between two adjacent teeth 25 of the parking gear 14. When the tooth 24 of the brake pawl 12 is positioned in the valley as shown in FIGS. 1 and 2, the parking gear 14 is thereby locked preventing rotation of the driven shaft in either direction." (col. 3, 11. 27-36.) 
However, the roller 22 of Yamada is not a ball in contact between the cam mechanism and the parking pawl. As evident from Figures 4 and 7 of Yamada, the roller 22 is held along an axis so that it may roll along the cam. Replacing this structure with a ball would not be operational. Moreover, the ball 27 is not between the cam mechanism and the parking pawl. (see Figure 8). Rather, the ball 27 is in a recess 26 on the opposite of the cam relative to the roller 22. Accordingly, Yamada lacks the feature "when the rotary shaft is in the lock position, the ball is in contact with the parking pawl, and the cam member presses the parking pawl via the ball." 
This is not persuasive as Yamada reference discloses rollers or balls can be used (see abstract of Yamada, line line8-9 and the rejection of claim 1 for more clarification).  The ball 27 has not used in the rejection. As such the examiner respectfully disagrees.
Applicant argues “Oppitz also lacks this feature. The roller 21 is not a ball in contact between the cam mechanism and the parking pawl. Oppitz describes that a locking arrangement 77 comprises a pretensioned locking device 79 in the form of a spring-loaded ball which enters into a connection with a counter-locking device 8 1 formed at the flange component part as a trough6 Application No. 16/695,271 Reply to Office Action of January 29, 2021when a defined switching state is reached. (par. [0052].) However, these balls are not between the cam and the pawl 17.  This is not persuasive since Oppitz reference has been used for concept of the rolling mechanism is provided on the cam member only. Yamada teaches both roller and ball can be used in rolling mechanism. The locking arrangement 77 of Oppitz has not been used in the rejection. As such the examiner respectfully disagrees.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Farhana Pervin whose telephone number is 571-272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA PERVIN/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655